Citation Nr: 1422360	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-14 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel







INTRODUCTION

The Veteran had active service in the Army from January 1971 to January 1973.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2011, a statement of the case was issued in May 2012, and a substantive appeal was received in May 2012.  This matter was before the Board in November 2013 when it was remanded for additional development.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's bilateral hearing loss disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise causally related to his active duty service; bilateral hearing loss was not manifested in the first year post-service year.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 and 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A January 2011 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

Duty to Assist

VA also has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, service treatment records, including the Veteran's entrance and separation examinations, and VA examination reports have been associated with the file.  The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  

The RO arranged for a VA examination in May 2011, which was to the effect that the type and configuration of the Veteran's hearing loss was not consistent with noise-induced hearing loss but that the Veteran's tinnitus was related to noise exposure.  The examiner further opined that tinnitus is as likely as not a symptom associated with hearing loss.  The Board remanded this matter for a clarifying opinion.

The Board finds that the RO's actions on remand in obtaining a medical opinion and readjudicating the claim complied with the remand orders.  The remand directives required the December 2013 VA examiner to explain the medical principles distinguishing the finding of tinnitus due to in-service noise exposure and the finding that hearing loss is not due to in-service noise exposure if the examiner concluded that the Veteran's bilateral hearing loss is not causally related to noise exposure during service.  The Board notes that, while the examiner did not directly explain such medical principles, such was not necessary as the examiner concluded that it is less likely as not that the tinnitus is due to service and provided an adequate explanation as to why the Veteran's hearing loss is not due to in-service noise exposure.   Accordingly, the Veteran is not prejudiced by a decision on the claim at this time.

Law and Analysis

The Veteran seeks service connection for bilateral hearing loss.  In order to establish service connection for a claimed disability, there must be evidence of a present disability, evidence of an in-service incurrence or aggravation of a disease or injury, and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date 
of separation from service.   38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

It is also well-established in caselaw that service connection for hearing loss is not precluded where "hearing was within normal limits on audiometric testing at separation from service."  See Hensley v. Brown, 5 Vet. App. 155 (1993).  In Hensley, the Court's discussion cited to, and acknowledged agreement with the VA Secretary's assertion that if the record shows (a) acoustic trauma in service and audiometry showing an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) postservice audiometry showing a hearing loss disability under § 3.385, authorities must consider whether there is a medically sound basis to attribute the postservice findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

The Veteran's DD Form 214 shows the Veteran's military occupational specialty of field artilleryman.  The Veteran's January 1971 service induction examination revealed audiometry results as follows:


500
1000
2000
3000
4000
Right
25
15
15
X
30
Left
30
20
25
X
25

The Veteran's October 1972 separation audiometry evaluation revealed audiometry results as follows:


500
1000
2000
3000
4000
Right
25
25
20
25
15
Left
30
15
15
15
30

During the May 2011 VA examination, it was noted that the Veteran served as a field artilleryman and that he used hearing protection devices when they were available; at other times, he used cigarette butts for hearing protection.  His civilian employment was in construction, and the Veteran reported using hearing protection devices in this employment.  On audiological evaluation, his audiometry results were as follows:


500
1000
2000
3000
4000
Right
60
65
65
60
60
Left
50
55
45
45
45

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The VA examiner diagnosed bilateral mixed hearing loss, moderately severe rising to mild mixed hearing loss in the right ear and moderate to moderately severe essentially flat mixed hearing loss in the left ear.  After reviewing the Veteran's claims file, the examiner explained that the Veteran's induction and separation examinations showed no significant threshold shifts.   She opined that the Veteran's hearing loss was not caused by or the result of in-service noise exposure, noting that the type and configuration of the current hearing loss is inconsistent with noise-induced hearing loss.

On December 2013 VA examination, the Veteran's audiometry results were as follows:


500
1000
2000
3000
4000
Right
55
50
55
55
50
Left
45
45
45
40
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The VA examiner diagnosed mixed hearing loss in both ears, noting that the Veteran experienced military and occupational noise exposure, with hearing protection worn at times, and recreational noise exposure, with no hearing protection worn when using lawn equipment and occasional hearing protection worn when using power tools.  After reviewing the Veteran's claims file, she explained that the Veteran's induction and separation examinations showed no significant threshold shifts and that the Veteran's current hearing results showed a bilateral mixed hearing loss that was primarily conductive, and therefore inconsistent with noise-induced hearing loss.   The examiner opined that the Veteran's hearing loss is not at least as likely caused by or the result of in-service noise exposure.  

The foregoing evidence reveals the Veteran has a current disability of bilateral hearing loss.  However, the preponderance of the evidence is against a finding that 
there is a nexus to service as the record includes two medical opinions against such a finding.  Both examiners reviewed the in-service audiological test results and acknowledged the indications of mild hearing loss at enlistment and separation but determined that there was no significant threshold shift.  Additionally, both examiners concluded that the type and configuration of the Veteran's current hearing loss is inconsistent with noise-induced hearing loss.  Neither examiner found any basis for finding a worsening of hearing acuity during service to suggest a link between the Veteran's in-service noise exposure and his current hearing loss disability.  See Hensley, supra.  The examination reports are consistent with a comparison of the two in-service audiological examination reports that show minor differences (some slightly higher and some slightly lower) in the threshold readings at the pertinent Hertz levels.  The Board finds that the opinions are fully adequate and were rendered with consideration of the guidance set forth in Hensley.

Additionally, there is no medical evidence suggesting that sensorineural hearing loss became manifest to a compensable degree within a year of the Veteran's separation from qualifying military service.

The Board notes that the Veteran reported being advised of hearing loss at his exit examination.  The Board has considered this lay evidence but assigns far more probative weight to the objective, contemporaneous record, including the results of audiometric testing and the opinions of the two VA examiners, than to the recollections of the Veteran with respect to events that occurred more than four decades ago.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by the claimant).  In that regard, the Board has considered the Veteran's statement, but finds the contemporaneous examination reports to be of far greater probative value.  Id.; see also Warren v. Brown, 6 Vet. App. 4 (1993) (raising questions regarding the probative value of a claimant's lay statements relating what a medical professional told him, filtered as they are through a layperson's sensibilities). 

After thorough review of the evidence currently of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


